Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 1, 32 and 34-37 are pending. Claims 35-37 have been added. Claims 4, 6, 8-10 and 22-33 have been canceled. Claims 1, 32 and 34 have been amended. Claims 32 and 34-37 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II and SEQ ID NO: 9. Claim 1 is withdrawn as being drawn to a nonelected invention.

Terminal Disclaimer
The terminal disclaimer filed on 2/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US8846605, US9161984 and US10632173 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The rejection of claims 32-33 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.
The rejection of claim 34 under 35 USC 112(b) is withdrawn in view of the amendments to the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection has been modified. 
Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 is drawn to a composition for treating a chronic wound in a subject, consisting essentially of at least one alpha connexin polypeptide and a carrier, wherein the at least one alpha connexin polypeptide comprises a sequence of SEQ ID NO: 9, and wherein the carrier comprises hydroxyethylcellulose gel.
Please note that the open language “a sequence of SEQ ID NO: 9” encompasses any fragment of 2 or more amino acid fully contained within SEQ ID NO: 9. 
When referring to the claimed “a sequence of SEQ ID NO: 9”, the specification does not provide any definition or attribute (e.g. which and how many amino acids are necessary to maintain the claimed function (i.e. to treat a chronic wound).
In the instant case, one of ordinary skill in the art cannot readily visualize or recognize the identity of the members of the genus. A genus can be described by means of reciting a representative number of species that fall within the scope of the genus or of a structural feature, which constitutes a substantial portion of the genus, that are common to the members of the genus. 
The specification fails to adequately describe a structural feature common to the genus of “a sequence of SEQ ID NO: 9”. Nor does the specification provide a reasonable number of examples that would reasonably convey to one of ordinary skill in the art the members of the genus. 
It has been held by the courts that a small number of examples do not constitute a representation of a broad genus. Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618 (determining that the disclosure of two chemical compounds within a subgenus did not describe that subgenus); In re Grimme, 274 F.2d 949, 952, 124 USPQ 499, 501 (CCPA 1960) ("
[I]t has been consistently held that the naming of one member of such a group is not, in itself, a proper basis for a claim to the entire group. However, it may not be necessary to enumerate a plurality of species if a genus is sufficiently identified in an application by 'other appropriate language.' ") (citations omitted). The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims.      
The MPEP states that a broad genus can be described by a showing of representative number of examples. However, the specification does not provide a single example of fragments of SEQ ID NO: 9.
Therefore, since the specification fails to adequately describe a structural feature common to the genus, and does not provide a reasonable number of examples that would reasonably convey to one of ordinary skill in the art the members of the genus, the claimed invention lacks written description.

Response to Arguments
Applicant’s arguments filed on 2/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendment to claim 32 render the rejection moot.
Applicant’s arguments are not persuasive.
First of all, it is noted that the rejection of claim 32 has been withdrawn. However, the rejection of claim 34 has been maintained.
As discussed above, the open language “a sequence of SEQ ID NO: 9” encompasses any fragment of 2 or more amino acid fully contained within SEQ ID NO: 9. However, the specification does not provide any definition or attribute (e.g. which and how many amino acids are necessary to maintain the claimed function (i.e. to treat a chronic wound).
Furthermore, the specification fails to provide a reasonable number of examples that would reasonably convey to one of ordinary skill in the art the members of the genus. 
Therefore, the claimed invention lacks written description.
For the reasons stated above the rejection is maintained.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection. 
Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 34 recites the limitation “a sequence of SEQ ID NO: 9”. The language “a sequence” encompasses any fragment of 2 or more amino acids”. Therefore, the scope of claim 9 is broader than the scope of claim 32. To overcome this rejection, Applicant should rewrite the claim to recite “The composition of claim 32, wherein the alpha connexin polypeptide comprises .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 32 and 34 under 35 USC 102(b) as being anticipated by Gourdie et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


This rejection has been modified.
Claims 32, 34 and 36-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mori et al. (US 2011/0038920), as evidenced by Gourdie et al. (WO2006/069181).
With respect to claim 32, Mori et al. teach a method of treatment comprising administering to a subject in need thereof a composition comprising therapeutically effective amounts of an anti-osteopontin agent and one or more anti-connexin 43 polynucleotides, anti-connexin 43 peptides, anti-connexin 43 peptidomimetics, gap junction closing compounds, hemichannel closing compounds, or connexin carboxy-terminal polypeptides for the treatment of wounds (claim 92).
Mori et al. further teach that “[I]n one embodiment, a combined preparation is administered, wherein two or more separate compositions are administered to a subject, wherein the first composition comprises a therapeutically effective amount of an antiosteopontin agent and the second composition comprises a therapeutically effective amount of an anti-connexin 43 polynucleotide, anti-connexin 43 peptide or peptidomimetic. In another embodiment a third composition is administered comprising one or more anti-connexin polynucleotides, peptides, or peptidomimetics” (para [0021]).
Mori et al. also teach that the composition comprises a carrier (paras [0023], [0182], [0186]-[0187]).
Mori et al. additionally teach that the formulation further comprises hydroxyethylcellulose (para [0191]; claim 20).
With respect to claim 34, Mori et al. teach that anti-connexin agents include connexin carboxy-terminal polypeptides disclosed in Gourdie et al. (WO2006/069181) (para [0166]).
Gourdie et al. teach an isolated polypeptide comprising the carboxy-terminal amino acid sequence of an alpha Connexin, or a conservative variant thereof, wherein the polypeptide does not comprise the full length alpha Connexin protein (claim 1), and wherein the polypeptide is selected from the group consisting of SEQ ID NOs: 8-12 (claim 17).
One of ordinary skill in the art would have at once envisaged using SEQ ID NO: 9 of Gourdie et al. in the invention of Mori et al. because Mori et al. teach that anti-connexin agents include connexin carboxy-terminal polypeptides disclosed in Gourdie et al.

Response to Arguments
Applicant’s arguments filed on 2/17/2022 have been fully considered but they are not persuasive.
Applicant argues that Mori does not disclose any composition that consists essentially of an alpha connexin polypeptide and hydroxyethylcellulose gel, because all formulations disclosed in Mori comprise an anti-osteopontin.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, Mori et al. teach that “[I]n one embodiment, a combined preparation is administered, wherein two or more separate compositions are administered to a subject, wherein the first composition comprises a therapeutically effective amount of an antiosteopontin agent and the second composition comprises a therapeutically effective amount of an anti-connexin 43 polynucleotide, anti-connexin 43 peptide or peptidomimetic. In another embodiment a third composition is administered comprising one or more anti-connexin polynucleotides, peptides, or peptidomimetics” (para [0021]).
Thus, Mori et al. teach compositions consisting of the claimed alpha connexin polypeptide and hydroxyethylcellulose. 
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection has been modified.
Claims 32, 34 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori et al. (US 2011/0038920) in view of Gourdie et al. (WO2006/069181).
The teachings of Mori et al. have been discussed above.
Mori et al. do not teach the alpha connexin polypeptide comprises SEQ ID NO: 9.
However, it is noted that as discussed in the rejection under 35 USC 102(b) above, Mori et al. teach that anti-connexin agents include connexin carboxy-terminal polypeptides disclosed in Gourdie et al.
Gourdie et al. teach a method of promoting wound healing following tissue injury in a subject, comprising administering to the subject a composition comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 8-12 in a pharmaceutically acceptable carrier (claims 1, 14-17, 31, 33; page 2, lines 5-8).
Please note that SEQ ID NO: 9 of Gourdie et al. corresponds to instantly claimed SEQ ID NO: 9 (i.e. the elected species).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use SEQ ID NO: 9 of Gourdie et al. for the treatment of wounds since both references relate to the inhibition of connexins for the treatment of wounds.
Furthermore, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
Therefore, since the references teach that the peptides of Mori et al. (i.e. the connexin carboxy-terminal polypeptides disclosed in Gourdie et al.) and SEQ ID NO: 9 (i.e. a connexin carboxy-terminal polypeptide further comprising antennapedia) are effective in treating wounds, it would have been obvious to substitute one for the other.
The skilled artisan would have reasonably expected a composition comprising SEQ ID NO: 9 and hydroxyethylcellulose gel to be effective in treating wounds.
	
Response to Arguments
Applicant’s arguments filed on 2/17/2022 have been fully considered but they are not persuasive.
Applicant argues that Mori does not disclose any composition that consists essentially of an alpha connexin polypeptide and hydroxyethylcellulose gel, because all formulations disclosed in Mori comprise an anti-osteopontin.
Applicant also argues that surprisingly, the use of the hydroxyethylcellulose gel resulted in superior stability of the connexin polypeptide relative to all other formulations tested, including all Pluronic gel formulations.
Applicant further argues that “[A]bsent the comparative studies provided in the present specification, the skilled person would not have appreciated the advantages of using a hydroxyethylcellulose gel over a Pluronic or other type of gel in the topical formulations encompassed by the claims. Mori, alone or in combination with Gourdie, does not teach or suggest that the claimed composition would exhibit such surprising results. Therefore, Mori, alone or in combination with Gourdie, does not render obvious the present claims, because absent the present specification, the skilled person would not have known that an alpha connexin polypeptide formulation comprising hydroxyethylcellulose gel would be significantly more stable, and significantly more amenable to large scale manufacturing, relative to an alpha connexin polypeptide formulation comprising a different agent such as a Pluronic gel”.
Applicant’s arguments are not persuasive.
Applicant’s arguments with respect to Mori et al. have been discussed above in response to the rejection under 35 U.S.C. §102(b).
With respect to Applicant’s arguments regarding the surprising superior stability of the connexin polypeptide due to hydroxyethylcellulose gel, the MPEP 716.02(d) states that unexpected results must be commensurate in scope with the claimed invention.
In the instant case, they are not.
The specification clearly shows that the ACT1 peptide is more stable when the gelling agent hydroxyethylcellulose is present in the composition at a concentration of 1.25% (w/w) (para [00103]).
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

This rejection is maintained.
Claims 32, 34 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 7786074 (hereafter Gourdie et al) in view of Mori et al. (US 2011/0038920). 
Gourdie et al. teach a composition formulated for topical administration comprising SEQ ID NO: 9 (claims 11 and 19).
SEQ ID NO: 9 corresponds to instantly claimed SEQ ID NO: 9.
Please note that the composition of Gourdie et al. is formulated for topical administration, thus it must necessarily comprise a carrier. Furthermore, Gourdie et al. teach that the composition comprises a carrier (column 29, lines 4-9; column 32, lines 28-32).
Gourdie et al. do not teach the composition further comprises hydroxyethylcellulose gel.
Mori et al. teach a method of treatment comprising administering to a subject in need thereof a composition comprising therapeutically effective amounts of an anti-osteopontin agent and one or more anti-connexin 43 polynucleotides, anti-connexin 43 peptides, anti-connexin 43 peptidomimetics, gap junction closing compounds, hemichannel closing compounds, or connexin carboxy-terminal polypeptides for the treatment of wounds (claim 92), wherein the composition comprises a carrier (paras [0023], [0182], [0186]-[0187]), and wherein the composition further comprises hydroxyethylcellulose (para [0191]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine hydroxyethylcellulose and SEQ ID NO: 9 for the treatment of wounds since both references relate to the inhibition of connexins for the treatment of wounds.
The skilled artisan would have reasonably expected a composition comprising SEQ ID NO: 9 and hydroxyethylcellulose gel to be effective in treating wounds.

Response to Arguments
Applicant’s arguments filed on 2/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the obviousness type double patenting rejections over the '074 patent should be withdrawn for at least the reasons discussed above with regard to the rejections under 35 U.S.C. §103 over Mori and Gourdi.
Applicant’s arguments have been discussed above in response to the rejections under 35 U.S.C. §102(b) and 35 U.S.C. §103.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 32, 34 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8916515 in view of Mori et al. (US 2011/0038920). 
‘515 teaches a method of treating a chronic wound in a subject, comprising administering to the subject a composition comprising a polypeptide selected from the group consisting of SEQ ID NOs: 8-12 (claims 1, 12 and 15).
SEQ ID NO: 9 corresponds to instantly claimed SEQ ID NO: 9.
Please note that the method of ‘515 is formulated for administration, thus it must necessarily comprise a carrier. Furthermore, ‘515 teaches that the composition comprises a pharmaceutically acceptable carrier (column 33, lines 14-25; column 36, lines 17-25)
‘515 does not teach the composition further comprises hydroxyethylcellulose gel.
Mori et al. teach a method of treatment comprising administering to a subject in need thereof a composition comprising therapeutically effective amounts of an anti-osteopontin agent and one or more anti-connexin 43 polynucleotides, anti-connexin 43 peptides, anti-connexin 43 peptidomimetics, gap junction closing compounds, hemichannel closing compounds, or connexin carboxy-terminal polypeptides for the treatment of wounds (claim 92), wherein the composition comprises a carrier (paras [0023], [0182], [0186]-[0187]), and wherein the composition further comprises hydroxyethylcellulose (para [0191]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine hydroxyethylcellulose and SEQ ID NO: 9 for the treatment of wounds since both references relate to the inhibition of connexins for the treatment of wounds.
The skilled artisan would have reasonably expected a composition comprising SEQ ID NO: 9 and hydroxyethylcellulose gel to be effective in treating wounds.

	Response to Arguments
Applicant’s arguments filed on 2/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the obviousness type double patenting rejections over the '515 patent should be withdrawn for at least the reasons discussed above with regard to the rejections under 35 U.S.C. §103 over Mori and Gourdi.
Applicant’s arguments have been discussed above in response to the rejections under 35 U.S.C. §102(b) and 35 U.S.C. §103.
For the reasons stated above the rejection is maintained.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658